Citation Nr: 1454692	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  08-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee strain, status post resection of patellar plica.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to January 1993, from April 2003 to August 2003, and from October 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) for the Roanoke, Virginia RO, which denied the Veteran's claim for a rating in excess of 10 percent for right knee strain, status post resection of patellar plica.  He perfected a timely appeal to that decision.  

The Board notes the Veteran requested a hearing in his April 2008 Substantive Appeal form, but withdrew the hearing request in May 2008, requesting instead that the claim be considered again by an RO representative following a scheduled June 2008 examination.  Additional review was accomplished through July 2008, April 2009, and March 2010 Supplemental Statements of the Case (SSOCs). 

During the course of the appeal, on two separate occasions, the RO granted a temporary 100 percent disability rating based on convalescence following the Veteran's two surgeries on his right knee.  However, as higher disability ratings are available for the Veteran's right knee disability both before and after each convalescent period, the claim for a higher disability rating for the right knee disability remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

By a September 2011 determination, the Board denied the claim of entitlement to a disability rating in excess of 10 percent for a right knee disability. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2012 Order, the Court vacated the September 2011 decision of the Board, pursuant to the recommendation of a contemporaneous Joint Motion for Remand (JMR), and remanded the matter for readjudication.  


In March 2013, the Board remanded the case for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in March 2014.  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an informal hearing presentation from the Veteran's service representative dated October 24, 2014.  


FINDING OF FACT

The Veteran's right knee disability is manifested by complaints of pain and weakness, with limitation of flexion to 130 degrees and by full extension; there is no convincing evidence of additional limitation of function, subluxation or instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee strain, status-post resection of patellar plica, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2006 from the RO to the Veteran, which was issued prior to the RO decision in June 2007.  Additional letters were issued in July 2008, December 2008, and June 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  



Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in September 2004, the RO granted service connection for status post right knee strain with residual pain; a 10 percent disability rating was assigned, effective February 12, 2004.  

In a statement in support of claim (VA Form 21-4138), received in November 2006, the Veteran raised a claim for an increased rating for his right knee disorder.  Submitted in support of the claim were VA progress notes dated from February 2006 to November 2006.  These records do not reflect any complaints of or treatment for the right knee.  

The Veteran was afforded a VA examination in January 2007.  While in infantry, he had to do a lot of marching, running, etc.; he began having pain in his right knee.  He stated that he had occasional swelling.  The Veteran indicated that the pain became worse with weather changes; he used Motrin and ice packs.  He had x-rays 3 to 4 years ago that did not show arthritis.  The Veteran stated that the pain has been getting progressively worse over the recent years.  The Veteran indicated that he had pain, stiffness, weakness, giving way and incoordination of the right knee; he also reported that he had swelling and pain going up the back of his leg.  No episodes of dislocation, subluxation, locking, effusions, or inflammation were reported.  The Veteran stated that he has severe flare-ups every 2 to 3 weeks; he noted that precipitating factors are weather changes, and alleviating factors are rest, heat pad and pain medication.  He stated that the pain keeps from being active and made it difficult for him to work and stay on his feet.  The Veteran reported that he treated his right knee with ibuprofen and Tramadol.  

The examiner observed no evidence of abnormal weight bearing or loss of a bone.  The examiner found moderate crepitus and mild pain with flexion.  No clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons, or other knee abnormalities were noted.  Right knee flexion was to 135 degrees with pain at 130 degrees.  Extension was to 0 degrees without pain.  No additional loss of motion on repetitive use was found.  No ankylosis was noted.  An X-ray revealed minimal degenerative spurring of the tibial spine but no evidence of fracture or dislocation.  It was further noted that the Veteran had lost about four to six days of work during the previous 12 months due to his right knee symptoms.  The examiner opined that there were significant effects on the Veterans usual occupation, as his absenteeism was increased.  



Received in April 2008 were VA treatment reports, dated August 2007 to March 2008, reflecting ongoing clinical evaluation and treatment for the right knee.  Among these records is the report of an MRI of the right knee, performed in July 2007, which revealed mild degeneral thinning and a lateral meniscal tear.  During a surgery consultation in August 2007, a VA orthopedist indicated that the Veteran's right knee had a full range of motion.  Tenderness and pain were noted. The orthopedist indicated that there was no instability.  A Kenalog injection was recommended.  An October 2007 outpatient treatment note indicates that the Veteran was seen for evaluation of right knee pain; on examination, the Veteran's right knee had a full range of motion.  In October 2007, the Veteran remarked that he had increased pain and immobility in his right knee.  

In January 2008, the Veteran underwent a resection of the patellar plica of his right knee.  A January 2008 follow-up record reflects that the range of motion was to 50 degrees with no instability.  When seen in February 2008, a VA orthopedist wrote that the Veteran's range of motion was from 0 to 110 degrees with no gross instability.  It was further noted that there was no varus to valgus instability.  

On the occasion of a VA examination in April 2008, the Veteran reported that he used a brace on his right knee.  The examiner noted that the right knee had pain, stiffness, weakness, and would give way.  There was no instability, decreased speed of joint motion, dislocation, or subluxation.  No flare-ups were noted.  No crepitation, clicks, snaps, grinding, or other abnormalities were noted.  Right knee flexion was to 140 degrees.  Extension was to 0 degrees.  Repetitive motion caused pain but no additional limitation of motion.  There was no ankylosis.  The examiner found radiographic evidence of degenerative changes to the right knee with no impact on range of motion or function of the right knee joint.  

Received in April 2009 were VA treatment records dated from July 2008 to April 2009, which show that the Veteran received ongoing clinical attention and treatment for his right knee disorder.  A VA orthopedic note from July 2008 reflects that the Veteran had a locking sensation in his right knee and pain aggravated with flexing and kneeling.  A follow-up record from January 2009 reflects that the Veteran had no instability or loss of range of motion.  A VA orthopedic record from March 2009 indicates that the Veteran had tenderness and pain but no varus/valgus instability.  The examiner found a full range of motion of the right knee without an effusion.  Another follow-up record from April 2009 shows that the Veteran complained of right knee pain.  The examiner found no varus/valgus instability or effusion.  The range of motion was full.  

The record indicates that the Veteran underwent a right knee arthroscopy with a resection of the patellar plica in June 2009.  During a surgery follow up evaluation in June 2009, the Veteran's right knee range of motion was from 0 to 90 degrees with no instability.  Another follow-up record from July 2009 reflects that the Veteran had no instability or decrease in range of motion.  

On VA examination in January 2010, the Veteran reported wearing a right knee brace every day.  The examiner indicated that the Veteran experienced pain, stiffness, weakness, locking episodes, and instability.  However, deformity and giving way were not found.  It was noted that the Veteran experienced severe flare-ups every one to two months, but it was further noted that the flares created no additional functional impairment.  Later in the examination report, the examiner indicated that there was no instability, crepitation, clicks or snaps, or meniscus abnormality.  Subpatellar tenderness was observed.  Right knee flexion was to 130 degrees.  Extension was to 0 degrees.  There was objective evidence of pain but no additional limitation of motion after multiple repetitions.  It was further noted that the Veteran was employed and lost one month of work during the prior year due to his knee surgery.  

The Veteran was afforded another VA examination in January 2014.   The Veteran indicated that he started having problems with his right knee with running in service in 2003, at which time he went on sick call.  The Veteran noted that the only treatment he received in service was x-ray of the knee and physical therapy.  Since leaving military service, care for the knee has been 2 arthroscopic surgeries and injections; his first surgery was in 2007 and the second was in 2009.  He had patellar plica in 2008 and patellar pouch with synovitis on 2009 examination.  The Veteran related that he had had many injections.  He was given a brace between the two surgeries; he uses the brace only during vigorous activities.  It was noted that the Veteran currently uses Naprosyn.  The Veteran noted that he has days when the right knee hurts more on some days than other days; he stated that cold weather aggravates the knee.  On examination, range of motion was from 0 degrees to 130 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran did not have additional limitation in range of motion of the knee following respective-use testing.  He had no functional loss.  The Veteran had pain to palpation.  Muscle strength testing was normal.  Lachman's and posterior drawer tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted that there was no grinding to the right knee on repetitive motions measured, negative McMurray and drawer signs, and no lateral instability, no redness or effusion in the right knee.  He was able to achieve full squat.  There was no joint instability.  It was noted that the Veteran uses a brace occasionally during vigorous activities.  X-ray study of the right knee revealed minimal fraying and/or debridement with free margin lateral meniscal body.  The diagnosis was right knee sprain.  

The examiner stated that the Veteran likely would have difficulties with occupations requiring repetitive deep squat or prolonged vigorous ambulation; however, the Veteran is currently employed and his current knee condition does not prevent work.  The examiner also stated that review of the available clinical evidence in the current record reveals any pain, weakness, fatigability, or incoordination during flare-ups, or when the joint is used repeatedly over a period of time does not significantly limit function ability.  Additionally, review of the Veteran's military records reveals in-service diagnosis of patella femoral syndrome.  The examiner further noted that this condition would not have led to or contributed to any meniscal conditions found on MRI or arthrosis of the joint space.  

Of record is a medical opinion dated in March 2014, the examination who conducted the January 2014 noted that review of the January 2010 VA examination reveals that the Veteran reported having instability of the right knee; however, the examination of the right knee did not reveal actual instability of the joint.  He noted that the Veteran was seen several times by orthopedist and no instability was documented.  The Veteran had another VA examination in January 2014 and no joint instability was noted.  The examiner stated that, review of the Veteran's claims file, reveals no objective clinical finding of right knee joint instability to corroborate any subjective statements of instability.  Additionally, the January 2010 examination did not show evidence of instability of the knee joint because it was ruled out by the examination.  Thus, based on the review of the claims file and electronic record, there is no current objective instability of the right knee joint inspite of any subjective statements by the Veteran that there is.  


III.  Legal Analysis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  The provisions of 38 C.F.R. § 4.2 require that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has concluded that varied evaluations are not warranted over the course of the claim period in question.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  



The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's right knee disorder is currently evaluated as 10 percent disabling based on limitation of knee flexion under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent rating, flexion that is limited to 30 degrees warrants a 20 percent rating, and flexion that is limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The objective medical evidence of record shows that the Veteran had right knee flexion limited to 130 degrees.  Accordingly, as right knee flexion was not limited to 60 degrees, an evaluation in excess of 10 percent for the right knee disorder is not warranted under Diagnostic Code 5260.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA General Counsel has held that separate ratings may be assigned for limitation of flexion and limitation of extension for a disability of the same joint. VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  Limitation of extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013); see also 38 C.F.R. § 4.71, Plate II (2013) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).  However, a separate compensable evaluation for limitation of extension of the right leg is not warranted under Diagnostic Code 5261, as the medical evidence of record shows full extension of the right knee throughout the entire rating period on appeal.  Accordingly, a separate evaluation is not warranted based on limitation of right knee extension.  

In addition, the objective evidence of record does not demonstrate ankylosis or impairment of the fibula, tibia, or femur and indicates that there was intact stability and no recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2013).  Moreover, a rating in excess of 10 percent is not permitted for dislocation or removal of the semilunar cartilage or for genu recurvatum, as there is no evidence of those manifestations.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2013).  

The Board has also considered whether a separate evaluation is warranted for right knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ). However, the Board finds that a separate evaluation for instability of the right knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  There is no medical evidence that the Veteran has ever experienced recurrent knee subluxation.  Although the Veteran reported using "bracing" as treatment for his right knee on VA examinations in April 2008, January 2010, and January 2014, the examination reports were negative for any findings of instability or subluxation.  In fact, in an addendum to the January 2014 VA examination, the examiner explained that review of the Veteran's claims file reveals no objective clinical finding of right knee joint instability to corroborate any subjective statements of instability.  Additionally, the January 2010 examination did nto show evidence of instability of the knee joint because it was ruled out by the examination.  Thus, based on the review of the claims file and electronic record, there is no current objective instability of the right knee joint inspite of any subjective statements by the Veteran that there is.  Accordingly, a separate evaluation for right knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

The Board finds that the Veteran is competent to report that he has weakness in the knees and feels that the knee will "give away," thereby claiming instability.  The Board also concludes that the examination reports prepared by skilled examiners are more probative than the Veteran's generally unsupported lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In sum, the Veteran's report of giving way (instability) has never been reproduced by a medical professional.  In this case, the Board finds the repeated clinical findings to be more probative than the Veteran's assertions because the clinicians have examined the Veteran with a view toward determining whether there was any ligament or other damage that would cause instability.  The more probative evidence establishes that the Veteran's disability does not cause lateral instability or subluxation.  Thus, a separate evaluation is not warranted under Diagnostic Code 5257.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of the functional equivalent of limitation of motion.  In VAOPGCPREC 9-98, the OGC determined that 5259 may involve restriction of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of sections 4.40 and 4.45 must be considered.  We conclude that DC 5258 is essentially similar to DC 5259.  In January 2007, the VA examiner noted that the Veteran had moderate crepitus and mild pain with flexion; however, even considering the effects of pain on use, there is no probative evidence that the right knee is functionally limited to 45 degrees flexion.  In fact, the right knee had a flexion to 140 degrees.  On VA examination in January 2010, the examiner noted that there was objective evidence of pain but no additional limitation of motion after multiple repetitions.  More recently, in January 2014, the examiner stated that, review of the available clinical evidence in the current record reveals, any pain, weakness, fatigability, or incoordination during flare-ups, or when the joint is used repeatedly over a period of time does not significantly limit function ability.  The functional impairment that can be attributed to pain, weakness, limitation of motion, and excess fatigability has been taken into account; however, the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

In sum, the evidence of record reveals a disability picture consistent with the 10 percent evaluation assigned for the right knee disability throughout the rating period on appeal.  In finding that an evaluation greater than 10 percent is not warranted for the Veteran's right knee, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's right knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).   

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In fact, during the January 2014 VA examination, the examiner specifically noted that the Veteran was currently employed and his current knee condition does not prevent work.  Consequently, the Board finds no basis for referring the right knee issue for consideration of an extraschedular rating.  




ORDER

Entitlement to a rating in excess of 10 percent for right knee strain, status post resection of patellar plica, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


